department of the treasury certified taxpayer_identification_number person to contact employee id number tel fax refer reply to ap la emw in re reclassification to private_foundation tax years years uil index and subsequent internal_revenue_service tege appeals programs n los angeles street los angeles ca release number release date date date a b dear this is a final adverse determination regarding your private_foundation classification we hereby revoke the portion of our date determination_letter wherein we determined you were not a private_foundation we hereby determine that you are a private_foundation and not an sec_509 supporting_organization effective date we have made this adverse determination that you are not a supported_organization for two reasons first you were not organized exclusively for one or more of the purposes specified in r c sec_509 in accord with the standards set forth in sec_1_509_a_-4 second you were controlled directly or indirectly by one of your disqualified persons in contravention of the requirement of sec_1 a - j that you not be so controlled in order to be classified as a supported_organization this letter does not affect your status as an organization described under sec_501 of the code and you continue to be described under sec_501 of the code as a private_foundation you are required to file federal form_990-pf for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a fliadne karen a skinder appeals team manager cc matthew wride department of the treasury internal_revenue_service tax exempt anc government entities division date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we propose modifying your private_foundation_status under sec_509 of the internal_revenue_code code your exempt status under sec_501 of the code is still in effect if you accept our findings take no further action we will issue a final letter modifying your private_foundation_status if you do not agree with our proposed modification of private_foundation_status you may provide additional information that you would like to have considered or you may submit a written appeal the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days from the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly letter catalog number 34811r you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims coun or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final jetter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34811r om ss6a - schedule nc exhibit year penod endec name of taxpayer at 20xx 20xa anc explanation of jtems depenmen oj the ireesur - imemal he venue servis org - legend org organization name bm-1 bm-2 bm-2 - 20x24 date xx bm city city co-1 co-z state state companies issue whether the org should be reclassified as a private_foundation facts the org foundation was examined for the calendar years ended december 20xx 20kx 20xx and 20xx the foundation was created via a declaration of trust declaration dated january 20xx bm-1 and bm-2 of city state are listed as the donor of the foundation bm- is listed as the trustee the declaration states that the foundation was created for the purpose of establishing an organization which is described in sec_501 and sec_509 the declaration further provides that each year the trustee shall distribute of the net_income of the trust to co-1 the primary charity in addition to this distribution each year the trustee shall distribute a total of of the net_income to one or more identified charitable organizations or to the primary charity as directed by a majority of the board_of directors the board the trustee may make discretionary distributions of the income in excess of of the net_income and principal of the foundation to one or more of the organizations listed on schedule a of the trust document or to the primary charity schedule a of the declaration lists one hundred twelve additional charities including the primary charity schedule a is attached as exhibit sec_2 of the declaration states that ‘notwithstanding anything to the contrary contained herein the trustees appointed by the bm-1 family reserve the nght to change the supported c tax exempt_organization to another c tax exempt_organization at any time and for any reason if the bm-1 family appointed board members deem it in their sole and absolute discretion to be in the best interest of this charitable supporting_organization sec_2 of the declaration is the final distribution clause it states that in the event the trustee determines in trustee’s sole and complete discretion that the trust fund is too small to economically administer then in such event the trustee shal distribute the trust fund in its entirety outright and free of trust to such organization or organizations as described in sec_170 of the code as the trustee in trustee’s total and complete discretion shal determine form arrev department of the treasury - internal_revenue_service page -- form 886a depanmeni ot the treasun- intema’ hevenue servic ct exhibi year period ended name of taxpaver 20xx scnedule no o explanation of items org 20xx 20xx and 20xx sec_2 of the declaration is the dissolution clause jt states that upon winding up and dissolution of this trust after paving or adequately providing for the debts and obligations of the trust the remaining assets shal be distributed to a non-profit fund foundation or corporation which 1s organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 of the code the declaration does not specify the primary charity as the recipient of the assets upon the dissolution of the foundation sec_2 of the declaration contains the trustee’s powers it states that in addition to the powers granted herein but consistent with the limitations stated herein the trustee shall have all of the powers entitled and granted to trustees under the laws of the state of state and in addition thereto and not by way of limitation the trustee shall have the power to retain any asset originally or jater contributed to the trust estate whether or not such asset be of a character permissible for investment by fiduciaries to retain and purchase assets notwithstanding the lack of diversification of the trust assets to retain purchase sel or exchange any and all stocks bonds notes or other secunties or any variety of real or personal_property including stocks or interests in investments or mutual funds including any of said items of or maintained by the trustee to change the situs of the trust and of any property which is part of the trust to any place in the united_states of america or any other country and to make distributions of principal or income in_kind notwithstanding anything herein to the contrary any of the powers duties or authority given to the trustee hereunder may be exercised and is under the control of and by the board which shal be evidenced by a writing given to the trustee and signed by at least three members of the board if the trustee receives any such direction from the board the trustee shal follow such direction and shal not be liable for following any such direction sec_3 of the declaration provides that the board shal consist of members be the governing body of the trust and that the members of the board shal be determined as follows three board members shall be appointed by the primary charity designated agent two board members shall be from the class consisting of bm-1 and bm-2 and each of their descendents the bm-1 family or its on may 20xx on behalf of the foundation a member of the board bm-3 signed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code seeking recognition of the foundation as exempt from tax pursuant to sec_501 as an organization described in sec_501 and classification as a supporting_organization pursuant to sec_509 forn acrev department of the treasury - interna revenue service page -- o n form 886a name of taxpaver org depanmeni ine treasum - interna revenue sem ' explanation of tems j scheaule no co exhibr a year penod endec 20202x and form_1023 part ij item states the purpose of the organization is to distribute substanual all of its income to and for_the_use_of various public_charities and to help the co-1 the pnmary charity carry out its purposes and perform its functions of helping to provide children with better opportunities and a better world each vear at least thirty-five percent of the net_income of the organization wil be distributed to the primary charity the organization's board_of trustees which wil include at least three or a majority of the members will be appointed by the primary charity at least once a vear and more often if prudent the organization's board will meet with representatives from the primary charity to establish the use of the net_income of the organization and the distributions of the organization the organization’s distnbutions shall be made each year to carry out or fund one or more of the programs or functions of the pumary charity in addition each year at least fifty percent of the net_income of the organization shall be distributed among the designated charities listed on schedule a of the organization’s trust_indenture as determined by the organization’s board finally the organization may distribute the balance of the net_income and or all or part of the principal of the organization to such desiganted sic charities as the organization’s board may determine minutes of the annual meetings were not provided in answer to a request for the minutes bm-3 board member and promoter responded by stating ’none have been prepared as the meetings have been very simple in that all of decided to leave the assets invested as they are and the trust_indenture does not require that minutes be kept of the meetings the quote is copied exactly as written it indicates that minutes were not maintained in part ij item form_1023 states the organization’s principal financial support will be contributed by bm- and bm-2 part j item 4d states that bm-1 and bm-2 may be disqualified persons because they are substantial contributors to the organization part ii question indicates the form_1023 is being submitted within months from the end of the month in which the foundation was created or formed based on the representations in the application the internal_revenue_service irs issued a determination_letter dated september 20xx this letter states that you are exempt from federal_income_tax under sec_501 of the internal_revenue_code code as an organization described in sec_501 the letter further states we have further determined that you are not a private_foundation within the meaning of sec_509 of the code because you are an organization descnbed in sec_509 the foundation filed forms for calendar years ended december 20xx 20xx 20xx and 20xx the forms indicate the following as contributions to the foundation from bm- and bm-2 form 886-acrev department of the treasury - interna revenue service page -- d y ‘ ' schedule no o rorm 886a _ exhibit year period ended name of taxpaver 20x 20xx 20xx and explanation of tems treasur - inierial kevenue servs deparment of org the - 20x y ear -20xx 20x 20xx 20xx cash dollar_figure dollar_figure dollar_figure net_income was reported in the amounts of y ear 20xx 20xx 20xx 20xx net_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sdollar_figure dollar_figure the forms report grants for charitable purposes in the following amounts for the years under examination year 20xx 20xx 20xk 20kx charitable grants dollar_figure dollar_figure dollar_figure dollar_figure throughout the four years under examination the foundation did not make any grants to the primary charity and did not perform any activities or programs furthering the exempt_purpose of the pnmary charity an attachment to the form_990 for cye 20xx states that the entire donation by bm- and bm-2 in 20x x of dollar_figuredollar_figure was invested in partnership co-2 ein with the intent that this investment be trust principal that would produce the income to make the required charitable donations each vear capital_gains_and_losses are treated as increases or decreases of fund balances and are not normally distributed but become increases or decreases of trust corpus therefore as of the end of 20xx the only asset is the remaining investment in that partnership pincite 20xx no distributions were made in 20xx a similar statement is attached to the forms filed for cye 20xx 20xx and 20xx a letter dated january 20xx explaining the late filing of returns for cye 20xx 20xx 20xx and 20xx is attached to the form_990 for cye 20xx the letter states that in the initial year of existence 20xx bm- trustee of the foundation received a donation of dollar_figuredollar_figure which he classified as trust corpus and invested the entire amount in co-2 this llc would then generate the revenue to fund charitable donates the llc had negative gross_receipts in 20xx 20xx and 20xx therefore bm-1 did not file tax returns in those years not being in the habit of filing returns for the foundation he inadvertently overlooked the necessity to tile in 20xx which year had gross_receipts in excess of dollar_figuredollar_figure the letter is attached as exhibit to this report form 886-avrev department of the treasury - internal_revenue_service page -- one ss6a scheduie ne or exhibr year penod ended 20x explanation of items tne aeris intemal kevenue servic name of taxpaver depanimsni of org _ and 20xx financial records were requested during the examination letters were mailed to the trustee and all of the members of the board_of directors because of a lack of taxpaver response one board member bm-3 responded by providing some information bm-3 stated the foundation does not have a checking account has not made distributions to the primary charitv because the ‘ money manager is hoping that the market gets better so their sic will be income that can be distributed to the supported charity has not performed any activities in support of the primary charity has not maintained financial records other than the schedule_k-1 for forms related to the foundation’s partnership_interest in the co-2 law code sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual income_tax regulations regulation sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private shareholder or individua is defined in regulation sec_1_501_a_-1 its net_earnings inure in whole or in part to the regulation sec_1_501_c_3_-1 i provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests form arev department of the treasury - internal_revenue_service page -- a -_ departmen of the jreasun - internal kevenue servic torn ss6a _ name of taxpave explanation of tems schedule no o exhibr year period ended 20x i 20xx 20xx and org 20x in new faith inc v commissioner t c memo the court stated that an organization must substantiate its alleged charitable activities with specific documentation in the form of checks invoices receipts contemporaneous journals and other documentation code sec_509 defines a supporting_organization as an organization which a a - is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph a or a and dollar_figure a b is - a b i operated supervised or controlled by one or more organizations described in paragraph a or a a b ii supervised or controlled in connection with one or more such organizations or a b iii operated in connection with one or more such organizations and a c - is not controlled directly or indirectly by one or more disqualified persons as defined in code sec_4946 other than foundation managers and other than one or more organizations described in paragraph or code sec_4946 states that the term disqualified_person means with respect to a private_foundation a person who is a substantial_contributor to the foundation code sec_4946 defines disqualified persons as members of the family of an individual as ones spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren regulation sec_1_507-6 defines the term ‘substantial contributor as except as provided in subparagraph of this paragraph with respect to a private_foundation any person within the meaning of sec_7701 whether or not exempt from taxation under sec_501 who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the private_foundation before the close of the taxable_year of the private_foundation in which a contribution or bequest is received by the foundation from such person in the case of a_trust the form 886-acrev department of the treasury - internal_revenue_service page -- form 886a exhibr year period ended name of taxpaver 20x explanation of tems depanmeni of the dreesun - jmemal hevernue serac i schedwe no o3 _ org 2o0xx 20xx anc 20xx term substantial_contributor also means the creator of the trust such term does not include a governmental_unit described in sec_170 regulations sec_1_509_a_-4 regarding the organizational_test of a a organization states that in general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1_501_c_3_-1 i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ji do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision of this subparagraph purposes -in meeting the organizational_test the organization's purposes as stated in its articles may be as broad as or more specific than the purposes set forth in sec_509 therefore an organization which by the terms of its articles is formed for the benefit of’ one or more specified publicly supported organizations shall if it otherwise meets the other requirements of this paragraph be considered to have met the organizational_test similarly articles which state that an organization is formed ‘to perform the publishing functions of a specified university are sufficient to comply with the organizational_test an organization which is operated supervised or controlled by within the meaning of paragraph g of this section or supervised or controlled in connection with within the meaning of paragraph h of this section one or more sec_509 or organizations to carry out the purposes of such organizations will be considered as meeting the requirements of this paragraph if the purposes set forth in its articles are similar to but no broader than the purposes set forth in the articles of its controlling sec_509 or organizations limitations -an organization is not organized exclusively for the purposes set forth in sec_509 if its articles expressly permit it to operate to support or benefit any organization other than those specified publicly supported organizations referred to in subparagraph iii of this paragraph thus for example an organization wil not meet the form 886-avrev department of the treasury - interna revenue service page -- form 886a name of taxpave org the intemal ‘jreasur - deparment of hv venus revenue explanation of jtems a remal schedule no o e xhibr year peniod ended 20x 2oxx 20xx and ss _ organizational_test under sec_509 if its articles expressly empower it to pay over an part of its income to or perform any service for any organization other than those publicly supported organizations specified in its articles within the meaning of paragraph d of this section the fact that the actual operations of such organization have been exclusively for the benefit of the specified publicly supported organizations sha not be sufficient to permit it to meet the organizational_test regulations sec_1_509_a_-4 pertain sec_1o the organizational_test and provides a definition of the term specified organizations used in code sec_509 j in general -in order to meet the requirements of sec_509 an organization must be organized and operated exclusively to support or benefit one or more specified publicly supported organizations the manner in which the publicly supported organizations must be ‘specified ’ in the articles for purposes of sec_509 will depend upon whether the supporting_organization is operated supervised or controlled by or supervised or controlled in connection with within the meaning of paragraph g and h of this section such organizations or whether it is operated in connection with within the meaning of paragraph i of this section such organizations nondesignated publicly supported organizations requirements i except as provided in subdivision iv of this subparagraph in order to meet the requirements of subparagraph of this paragraph the articles of the supporting_organization must designate each of the ‘ ‘specified organizations by name unless a the supporting_organization is operated supervised or controlled by within the meaning of paragraph g of this section or is supervised or controlled in connection with within the meaning of paragraph h of this section one or more publicly supported organizations and b the articles of organization of the supporting_organization require that it be operated to support or benefit one or more beneficiary organizations which are designated by class or purpose and which include the publicly supported organizations referred to in subdivision a of this subparagraph without designating such organization by name or publicly supported organizations which are closely related in purpose or function to those publicly supported organizations referred to in subdivision a or this subparagraph without designating such organization by name form acrev department of the treasury - internal_revenue_service page -- i fon sec_86a schedule nc oc exhiba ' year penod endec name of taxpayer explanation of items tepanmem th dregsur - intema hevenue servi - org 202k anc 20x if a supporting_organization 1s described in subdivision i a of this subparagraph it will not be considered as failing 1o meet the requirements of subparagraph of this paragraph that the publicly supported organizations be specified merely because its articles of organization permit the conditions described in subparagraphs and and a and b of this paragraph nondesignated publicly supported organizations scope of rule -if the requirements of subparagraph a of this paragraph are met a supporting_organization will not be considered as failing the test of being organized for the benefit of specified organizations solely because its articles i permit the substitution of one publicly_supported_organization within a designated class for another publicly_supported_organization either in the same or a different class designated in the articles permit the supporting_organization to operate for the benefit of new or additional publicly supported organizations of the same or a different class designated in the articles ot ii permit the supporting_organization to vary the amount of its support among different publicly supported organizations within the class or classes of organizations designated by the articles designated publicly supported organizations i if an organization is organized and operated to support one or more publicly supported organizations and it is operated in connection with such organization or organizations then except as provided in subparagraph iv of this paragraph its articles of organization must for purposes of satisfying the organizational_test under sec_509 designate the specified organizations by name under the circumstances described in this subparagraph a supporting_organization which has one or more specified organizations designated by name in its articles will not be considered as failing the test of being organized for the benefit of specified organizations solely because its articles a permit a publicly_supported_organization which is designated by class or purpose rather than by name to be substituted for the publicly_supported_organization or organizations designated by name in the articles but only if such substitution is conditioned upon the occurrence of an event which is beyond the contro of the o ‘ form acrev department of the treasury - intema revenue service page -- aon ss6a schedule no o imtema hevenur ser depanimeni tne reasun name of taxpaver a explanation of tem - - exhibr year penod ended 20x org 20xx 20x x and 20xx supporting_organization such as joss of exemption substantial failure or abandonment of operations or dissolution of the publicly_supported_organization or organizations designated in the articles b permit the supporting_organization to operate for the benefit of a beneficiary organization which is not a publicly_supported_organization but only if such supporting_organization is currently operating for the benefit of a publicly_supported_organization and the possibility of its operating for the benefit of other than a publicly_supported_organization is a remote contingency or c permit the supporting_organization to vary the amount of its support between different designated organizations so long as it meets the requirements of the integral part test set forth in paragraph i of this section with respect to at least one beneficiary organization if the beneficiary organization referred to in subdivision b of this subparagraph is not a publicly_supported_organization the supporting_organization will not then meet the operational_test of paragraph e of this section therefore if a supporting_organization substituted in accordance with such subdivision i b a beneficiary other than a publicly_supported_organization and operated in support of such beneficiary organization the supporting_organization would not be described in sec_509 in revrul_79_197 1979_1_cb_204 it was held that a newly created nonprofit organization is to pay its future income until a specific amount has been paid to specified organizations described in sec_509 or a of the code that appoint a majority of its governing body the organization wil dissolve after the specific amount has been paid and will distribute its assets to such specified organizations that a contributor named in its articles of organization selects the organization is a private_foundation and not a supporting_organization regulations sec_1_509_a_-4 references the operational a organization must comply with permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly supported form a rev department of the treasury - internal_revenue_service page -- aon s8s6a schedule no o exhibn year peniod endec name of taxpaver 20xx explanation of tems deparment tne oe - internal hevenue servic a org - 2oxx 20x anc _ 20x organization but only if such a payment constitutes a grant to an individual rather than é grant to an organization in determining whether a grant is indirectly to an individual rathes than to an organization the same standard shal be applied as in sec_53_4945-4 of this chapter similarly an organization wil be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and sec_1s operated supervised or controlled directly by or in connection with such public supported organizations or which is descnbed in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities i sec_1n furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test t may satisfy the test by using its income to carrv on an independent activity or program which supports or benefits the specified publicly supported organizations al such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries regulations section a -4 f regarding the nature of relationships required for section dollar_figure a organizations provides in general - sec_509 describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it 1s not an organization described in sec_509 types of relationships - sec_509 sets forth three different types of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations form acrev department of the treasury - internal_revenue_service page -- ion sec_864 deparment of the treasun - iniemal hevenue servi explanation of jtems scneawe no o _ exhibr name of taxpaver org year penod ended 20xx 2oxx 20xx and 20kx requirements of relationships -a though more than one type of relationship may exist in any one case anv relationship described in sec_509 must insure that the supporting_organization wil be responsive to the needs or demands of one or more publicly supported organizations and the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations general description of relationships -in the case of supporting organizations which are ‘operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or contro among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph i of this section regulation sec_1_509_a_-4 defines the meaning of ‘operated supervised or controlled by g each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 even though its governing body is not comprised of representatives of the specified publicly supported form a rev department of the treasury - interna revenue service page -- joa 886a schedule nc co year period ended name of taxpaver 20x explanation of items depanmeni of tne ee - imtema revenue seri exhibr org a _ 20xx 2cxx and 20x organizations for whose benefit it is operated within the meaning of sec_509 a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 and be operated for the benefit of’ one or more different publicly supported organizations within the meaning of sec_509 only if can be demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations regulations sec_1_509_a_-4 regarding contro by disqualified persons states that in general -under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person wil be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation wil not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some form acrev department of the treasury - internal_revenue_service page -- orm 886a lepanment of tne dreasur ml schedule no oo exxhibi year penod endec name of taxpaver 20xx 20xx 20xx and explanation of ta revenue serie org jiems - interest will be taken into consideration in determining whether a disqualified_person does in faci indirectly contro an organization regulation sec_1_508-3 states that in the case of an organization which i has been classified as an organization described in sec_509 or and ii subsequently receives a ruling or determination_letter stating that it is no longer described in sec_509 or but is a private_foundation within the meaning of sec_509 such organization shall have one year from the date of receipt of such ruling or determination_letter or the final ruling or determination_letter if a protest is filed to an earlier one to meet the requirements of sec_508 sec_508 shall not be applicable with respect to gifts_and_bequests made during this one-year period if such requirements are met within the one-year period government’s position the tax exempt status of the org remains in effect however the foundation status as a a supporting_organization should be modified to that of a private_foundation due to congressional concems about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation 1s intentionally inclusive so that all organizations exempted from tax by sec_501 are private_foundations except for those specified in sec_509 through roe foundation charitable_trust v commissioner see quarrie supra the foundation currently is excepted from private_foundation_status because it is currently classified as an organization described in sec_509 which defines supporting organizations public_charities organizations described in sec_501 that meet the requirement of sec_509 or are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status supporting organizations are excepted if they are subject_to the scrutiny of public_charities that provide sufficient oversight to keep supporting organizations from the types of abuses to which private_foundations are prone quarrie f 2d pincite sec_509 organizations must meet all three of the following tests organizational and operational tests under section form acrev department of the treasury - internal_revenue_service page -- measur deparmeri the foun 886a explanaton of ltems name of taxpaver org interna hevenus sem ' scneawe nc o - exhibr year period ended 20x 2oxx anc cx a a relationship_test under sec_509 lack of disqualified_person control test overall these tests are meant to ensure thal a supporting_organization is responsive to the needs of a public chanty and intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons organizational_test the foundation fails the organizational_test the foundation’s dissolution clause allows distributions to organizations other than the specified publicly supported organizations upon termination of the foundation the possible beneficiaries are not limited to the co- or to the organizations specified on schedule a of the foundation’s declaration of trust the language in sec_2 of the declaration applying to the fina distribution of funds states that in the event the trustee determines in trustee’s sole and complete discretion that the trust is too smal to economically administer then in such event the trustee shall distribute the trust fund in its entirety outright and free of trust to such organization or organizations as described in sec_170 of the code as the trustee in trustee’s total and complete discretion shall determine the dissolution clause in sec_2 of the declaration must be added to sec_2 to obtain a complete understanding of the final distribution sec_2 states that upon winding up and dissolution of this trust after paying or adequately providing for the debts and obligations of the trust the remaining assets shall be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 of the code sec_2 of the declaration states that notwithstanding anything to the contrary contained herein the trustees appointed by the bm-1 family reserve the night to change the supported c tax exempt_organization to another c tax exempt_organization at any time and for any reason if the bm-1 family appointed board members deem it in their sole and absolute discretion to be in the best interest of this charitable supporting_organization form acrev department of the treasury - internal_revenue_service page -- comm ‘886a jee name of taxpave schedule no o exhibr year period endec 20x an - intemal hevenue explanation of jtem depanmemt of uae oe _ - org 20xx 20x and the final distribution and dissolution clauses do not state the primary charity is the recipient of the assets upon the dissolution of the foundation per sec_2 the trustee can change the primary chanty at will therefore the foundation’s declaration does not meet the organizational_test requirements for sec_509 classification fund v commissioner 603_f2d_1274 cir holding that the organizational_test was not satisfied where the trustee had the power to substitute beneficiaries when in the judgment of the trustee the uses of the named beneficiaries became unnecessary undesirable impracticable impossible or no longer adapted to the needs of the public to comply with the organizational_test the assets should be distributed to the primary charity therefore the declaration does not comply with the organizational_test uarrie chantable see relationship_test as set forth in sec_1_509_a_-4 there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations the relationships ‘operated supervised or controlled by and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization the ‘operated supervised or controlled by’ relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations i that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization in the present case three members of the five members of the board are appointed by the supported_organization per the declaration the remaining two are from the class consisting of bm-1 and bm-2 and each of their descendants the bm- family therefore the foundation has satisfied the requirements of being in a relationship operated supervised or controlled by the primary charity control by a disqualified_person form acrev department of the treasury - internal reve nue service page -- ioe 886a schedule no o exhibr year peniod ended name of taxpaver 20x explanation of tem depan meni o ine ‘treasun - interna revenur sen org - 20x anc 20x the foundation is under the contro of disqualified persons the foundation is not a supporting_organization under code sec_509 because it is controlled directly or indirectly by one or more disqualified persons bm-1 and his wife bm-2 are disqualified persons because they are substantial contributors they are the only contributors to the foundation and have contributed dollar_figuredollar_figure during calendar_year ended december 20xx therefore they are substantial contributors and disqualified persons as defined in code sec_4946 and d bm- is the trustee of the foundation per the declaration bm-1 and bm-2 serve on a five member board_of directors however the forms for 20xx 20xx 20xx and 20xx all state that the only officer director trustee and key_employee of the foundation is bm-1 sec_1_509_a_-4gq provides that for purposes of sec_509 an organization will be considered controlled if the person by reason of his position or authority may require the organization to perform any act which significantly affects its operations or prevents such organization from performing such act all facts and circumstances are taken into consideration in determining whether a disqualified_person controls an organization id there is no indication that any representatives of any of the organizations named in the declaration of trust had any input into the operations of the foundation there are no minutes per the forms only bm- disqualified_person directly controlling the foundation is an officer director trustee and key_employee he is listed as the trustee thus bm-1 ia a further contro by a disqualified_person includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization see regulations sec_1_509_a_-4 in the law section of this report the governing instrument expressly empowers the trustee to change the primary charity sec_2 of the declaration states that notwithstanding anything to the contrary contained herein the trustees appointed by the bm- family reserve the right to change the supported c tax exempt_organization to another c tax exempt_organization at any time and for any reason if the bm-1 family appointed board members deem it in their sole and absolute discretion to be in the best interest of this charitable supporting_organization this language obviously gives the trustee the authority to select the primary charity as he deems desirable the trustee has the authority to unilaterally determine the primary charity according to regulation a -4g the foundation is under the contro of a disqualified_person the dissolution and final distribution of assets is another area verifying the foundation is under the control of a disqualified_person sec_2 of the declaration indicates the ‘ trustee shall distribute the trust fund in its entirety to such organization or organizations as described in form acrev department of the treasury - internal_revenue_service page -- form 886a schedule no o exhibr name of taxpaves year period ended 20x explanation of tem depanmen o ine jreacur - iniemal revenue send _ a org 20xx 20xx and 20xx sec_170 1n trustee’s total and complete discretion shal determine ’ the trustee also has the power to determine the trust corpus is to small economically administer and distribute it to anv organization described in section c he selects also it is apparent that the primary charitv is not controlling the foundation no grants were made to it in any of the four years examined despite the requirement that at least of the foundation’s net_income be distributed to it each year the foundation had net_income for cye 20xx and 20xx and a net_loss for cye 20xx and 20xx accordingly the foundation should be reclassified as a private_foundation because it does not qualify as a supporting_organization under the requirements set forth in sec_1 a - j the foundation will not qualify as a a or a public charity with only one contributor it will not pass the support tests applicable to public_charities therefore the foundation is a pnvate foundation conclusion this modification of private_foundation_status is effective as of january 20xx retroactive reclassification is appropriate because the foundation represented in its exemption application that it would not be under the control of a disqualified_person it was the foundation represented that the primary charity would be attentive to its operations it was not therefore retroactive reclassification to private_foundation_status is applicable the effect of this determination will be that the foundation is required to file form_990-pf return of private_foundation the form_990-pf should be filed for tax years ending december 20xx 20xx 20xx 20xx and 20xx subsequent returns are due no later than the day of the month following the close of the foundation’s accounting_period send your retums to the following mailing address interna revenue service_center note form_990-pf is required for each tax_year until private_foundation_status is terminated under sec_507 form a rev department of the treasury - internal_revenue_service page --
